UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 324 South 400 West, Suite 250 Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 355-2227 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of February 10, 2016, the registrant had 280,339,467 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2015 and March 31, 2015 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2015, the Three Months ended December 31, 2014 and the period from August 25, 2014 (inception) to December 31, 2014 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2015, the Three Months ended December 31, 2014 and the period from August 25, 2014 (inception) to December 31, 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 15 Item 3.Qualitative and Quantitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II — OTHER INFORMATION Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5.Other Information 24 Item 6.Exhibits 25 Signatures 27 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Condensed Consolidated Financial Statements BMB MUNAI, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2015 March 31, 2015 (Unaudited) (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 102,019 Restricted cash - Employee receivables - Prepaid expenses 7 Total current assets NON-CURRENT ASSETS Fixed assets, net Total non-current assets TOTAL ASSETS $ 8,641,862 LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ 177,267 Accrued payroll and other liabilities - State taxes payable Deferred tax liabilities, net Deferred distribution payments - Total current liabilities LONG-TERM LIABILITIES Long-term deferred tax liabilities 60 Total long-term liabilities 60 SHAREHOLDERS’ DEFICIT Common stock - $0.001 par value; 500,000,000 shares authorized; 280,339,467 and 224,551,913 shares outstanding, respectively Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Additional paid in capital Accumulated deficit Total shareholders’ deficit TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BMB MUNAI, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS From August 25, 2014 Three months ended Nine months ended (inception) to December 31, (unaudited) December 31, (unaudited) December 31, (unaudited) December 31, (unaudited) REVENUES $- $- $- $- OPERATING EXPENSES Professional fees General and administrative Depreciation - - Total operating expenses LOSS FROM OPERATIONS OTHER INCOME Interest income, net - - Total other income - - LOSS BEFORE INCOME TAX Income tax expense - - NET LOSS $ (104,908) $ (77,822) $ (389,233) $ (77,822) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average shares outstanding - - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 BMB MUNAI, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For nine months ended December 31, 2015 From inception on August 25, 2014 through December 31, 2014 Cash flows from operating activities Net loss Adjustments to reconcile net loss to cash used in operating activities: Depreciation expense - Deferred tax liabilities - Changes in operating assets and liabilities: Employee receivables - Prepaid expenses - Accounts payable Accrued payroll and other liabilities - Net cash used in operating activities - Cash flows from investing activities Purchase of fixed assets - Cash resulting from acquisition of BMB Munai, Inc. - Net cash used in investing activities - Cash flows from financing activities Capital contributions - Net cash from financing activities - NET CHANGE IN CASH AND CASH EQUIVALENTS - CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS, END OF PERIOD $- Supplemental disclosure of Cash Flows for: Cash paid for interest $- $- Cash paid for income taxes $- $- Non-cash Investing and Financing: Assumption of liabilities in connection with acquisition $- The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2015 Note 1 – Description of Business BMB Munai, Inc. (“BMBM”) is a Nevada corporation that originally incorporated in the State of Utah in 1981. From 2003 to 2011, BMBM’s business activities focused on oil and natural gas exploration and production in the Republic of Kazakhstan through its then wholly-owned subsidiary Emir Oil LLP (“Emir Oil”).In September 2011 BMBM sold all of its interest in Emir Oil, including its right, title, and interest in and to the oil and gas licenses and licensed territory owned by Emir Oil, to an independent third party for cash of about $170 million. The proceeds of the sale were used to, among other things, repay outstanding obligations, satisfy certain post-closing undertakings, meet ongoing expenses, and make two separate cash distributions totaling approximately $74,750,000 to its stockholders. Since the sale of its oil and gas operations and assets in September 2011, BMBM has investigated possibly acquiringother assets and operations to provide potential value to its stockholders.On November 23, 2015, BMBM entered into a Share Exchange and Acquisition Agreement with Timur Turlov (the “Acquisition Agreement”) with the intent to build an international, broadly based brokerage and financial service firm to meet the growing demand from an increasing number of investors in Russia and Kazakhstan for access to the financial opportunities, relative stability, and comprehensive regulatory reputation of the U.S. securities markets. Pursuant to the Acquisition Agreement, BMBM acquired all of the issued and outstanding common stock of FFIN Securities, Inc., a Nevada corporation (“FFIN”) from Mr. Turlov in exchange for 224,551,913 shares of BMBM common stock, which constituted approximately 80.1% of BMBM’s outstanding common stock after giving effect to the transaction.BMBM and its wholly-owned subsidiary FFIN are collectively referred to herein as the “Company” unless otherwise specifically indicated or as is otherwise contextually required. In December 2015, FFIN submitted applications to become a member to the Financial Industry Regulatory Authority, Inc. (“FINRA”) and a licensed securities broker-dealer with the United States Securities and Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Acquisition Agreement also provides, subject to the satisfaction of various closing conditions, for the possible acquisition by the Company of Mr. Turlov’s 100% equity interests in Investment Company Freedom Finance LLC, a Russian limited company (“Freedom RU”), and the securities brokerage and financial services business conducted by it in Russia, and its wholly owned subsidiary, Freedom Finance JSC, a Kazakhstan joint stock company (“FreedomKZ”), and the securities brokerage and financial services business conducted by it in Kazakhstan, and FFINEU Investments Limited, a Cyprus limited company (“Freedom CY”) and the securities brokerage and financial services business conducted by FreedomCY.Freedom RU, Freedom KZ, and Freedom CY and the securities brokerage and investment services businesses conducted by each of them, in each case, are collectively referred to herein as the “Freedom Companies” unless otherwise specifically indicated or as is otherwise contextually required. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2015 The ability of the Company to continue as a going concern is dependent upon, among other things, its ability to generate revenues. The Company is currently generating net losses and does not anticipate generating revenue until (i) FFIN satisfies regulatory requirements to operateas a securities broker-dealer in the United States and commences business operations, or (ii) the closing conditions necessary to complete some or all of the acquisitions of the Freedom Companies are satisfied, and the acquisitions are completed.The Company cannot assure that FFIN will satisfyregulatory requirements and commence broker-dealer activities in the United States or that the closing conditions necessary to complete some or all of the acquisitions of the Freedom Companies will be satisfied and the acquisitions completed.Uncertainty as to the outcome of these factors raises substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. As a result of the closing of the acquisition of FFIN, Mr. Turlov was issued approximately 80.1% of the outstanding common stock of BMBM after giving effect to the transaction.He was also appointed as the Company’s Chief Executive Officer and Chairman of the board of directors.The Company has determined to treat the acquisition of FFIN as a reverse merger and recapitalization, with FFIN as the acquirer for accounting purposes.Consequently, the assets and liabilities and the historical operations that are reflected in the Company's financial statements are those of FFIN.These financial statements are presented as a continuation of FFIN.The equity of FFIN is presented as the equity of the combined company and the capital stock account of FFIN is adjusted to reflect the par value of the issued and outstanding common stock of the Company, being the legal acquirer, after giving effect to the number of shares issued in connection with the acquisition of FFIN. Note 2 – Summary of Significant Accounting Policies Basis of Presentation The Company’s unaudited condensed consolidated financial statements present the consolidated results of FFIN Securities, Inc., including the results of its parent, BMB Munai, Inc., starting November 24, 2015. All significant inter-company balances and transactions have been eliminated from the unaudited condensed consolidated financial statements. 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2015 Accounting Principles The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the SEC.Accordingly, they are condensed and do not include all of the information and notes required by US GAAP for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair and comparable presentation have been included and are of a normal recurring nature. The accompanying financial statements should be read in conjunction withBMBM's most recent audited annual, unaudited interim and pro forma financial statements included in its Current Report on Form8-K filed with the SEC on November 23, 2015.Operating results for the three and nine-month period ended December31, 2015,are not necessarily indicative of the results that may be expected for the year ending March 31, 2016. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that the estimates utilized in preparing its financial statements are reasonable and prudent. Actual results could differ from those estimates. Revenue and Expense Recognition Subject to compliance with regulatory requirements and the commencement of securities broker-dealer activities, revenues and expenses from all securities transactions will be recorded on the trade date of the transaction. The Company does not participate in any proprietary securities transactions. For the three and nine months ended December 31, 2015, the Company has not yet established an ongoing source of revenue sufficient to cover its operating costs as it pursues the FINRA application and licensure process to become a registered broker-dealer in the United States. Cash and Cash Equivalents Cash equivalents are generally comprised of certain highly liquid investments with maturities of three months or less at the date of purchase. 8 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2015 Fixed Assets Fixed assets are carried at cost, net of accumulated depreciation. Maintenance, repairs, and minor renewals are expensed as incurred. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, which range between three and seven years. Advertising Expense For the three and nine months ended December 31, 2015, the Company has had no expenses related to advertising. The Company does not anticipate engaging in any advertising activities until after regulatory approval is received. At that point all costs associated with advertising will be expensed in the period incurred. Impairment of Long Lived Assets In accordance with the accounting guidance for the impairment or disposal of long-lived assets, the Company periodically evaluates the carrying value of long-lived assets to be held and used when events and circumstances warrant such a review. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the long-lived asset. Fair value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair values are reduced for the cost of disposal. As of December 31, 2015 and March 31, 2015, the Company had not recorded any charges for impairment of long-lived assets. Income Taxes The Company recognizes deferred tax liabilities and assets based on the difference between the financial statements and tax basis of assets and liabilities using the enacted tax rates in effect for the year in which the differences are expected to reverse. The measurement of deferred tax assets is reduced, if necessary, by the amount of any tax benefits that, based on available evidence, are not expected to be realized. Income tax expense differs from amounts that would be calculated by applying the federal statutory rate because of the federal surtax, state income tax rates, certain nondeductible expenses, and net operating loss carrybacks, if any. 9 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2015 The Company will include interest and penalties arising from the underpayment of income taxes in the statement of operations in the provision for income taxes.As of December 31, 2015 and March 31, 2015, the Company had no accrued interest or penalties related to uncertain tax positions.Tax years that remain subject to examination are years 2012 through 2015. Financial Instruments Financial instruments include employee receivables, prepaid expenses, accounts payable, and accrued expenses. Management estimates that the carrying amount of these financial instruments represents their fair values, which were determined by their near term nature or by comparable financial instruments’ market value. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2014-09, “Revenue from Contracts with Customers.” Revenue is an important number to users of financial statements in assessing an entity’s financial performance and position.Previous revenue recognition guidance in US GAAP comprised broad revenue recognition concepts together with numerous revenue requirements for particular industries or transactions, which sometimes resulted in different accounting for economically similar transactions. Accordingly, the FASB and the International Accounting Standards Board (IASB) initiated a joint project to clarify the principles for recognizing revenue and to develop a common revenue standard for US GAAP and International Financial Reporting Standards (IFRS) that would: 1.
